DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 


Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A control current generation unit in claims 1-6, which is shown as elements 823, 822, and 825 of figure 4, as described in paragraphs 67-69 and 81 of the specification.
A current acquisition unit in claims 1-6, which is being interpreted as element 824 of figure 4, as described in paragraphs 71 and 81 of the specification.
A current prediction unit in claims 1-6, which is shown as element 821 of figure 4, as described in paragraphs 76-78 and 81 of the specification.
A current storage unit in claim 6, which is being interpreted as element 40 of figure 1, as described in paragraphs 90 and 129 of the specification.
A control current generation step in claims 7-10, which is shown as elements 823, 822, and825 of figure 4, as described in paragraphs 67-69 and 81 of the specification.
A current acquisition step in claims 7-10, which is being interpreted as element 824 of figure 4, as described in paragraphs 71 and 81 of the specification.
A current prediction step in claims 7-10, which is shown as element 821 of figure 4, as described in paragraphs 76-78 and 81 of the specification.
A current storage step in claim 10, which is being interpreted as element 40 of figure 1, as described in paragraphs 90 and 129 of the specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The specification fails to provide adequate written description of a corresponding structure used to accomplish the functions performed by these limitations: “control current generation unit”, “current prediction unit”, “control current generation step”, and “current prediction step”.  











A mere restatement of function associated with a means-plus-function limitation in the specification without more description of the means that accomplish the function fails to provide adequate written description.  One skilled in the art would not understand the specification itself to disclose a structure capable of accomplishing the functions corresponding to the claimed means-plus-function limitations.  While a few of the limitations are related to algorithms disclosed in the specification and claims, these algorithms do not give one of ordinary skill in the art sufficient information to perform the entire claimed functions to which they relate.  Additionally, while these functional limitations are illustrated in the figures, they are shown as only generic boxes which do not identify the corresponding structure.  (See MPEP §§2163(II)(A)(3)(¶7), 2181(IV)(¶3)) (See Aristocrat Techs. Australia PTY Ltd. v. Int’l Game Tech., 521 F.3d 1328, 1336-37, 86 USPQ2d 1235, 1242 (Fed. Cir. 2008) (“’consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitations “control current generation unit”, “current prediction unit”, “control current generation step”, and “current prediction step” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In claim 1, the control current generation unit is described to generate a control current.  This is supported with proper structure in the specification, specifically the D/A converter in figure 4, element 825.  However, later in claim 1, and in claims 2-6, the control current generation unit performs multiple other programmed tasks such as comparisons, controls, and corrections to the control current, which are not adequately defined such that one of ordinary skill in the art.  For the purposes of examination, the examiner will treat the functional limitation of “generating a control current for controlling a fuel injector” as being performed by a device that supplies an appropriate current to a fuel injector.  All other functions performed by the control current generation unit will be interpreted using the broadest reasonable interpretation of the functional language as being any computing device able to perform the function.  Claims 2-10 are rejected for similar reasons.  Appropriate correction is required to convey the meaning intended by the inventor.

In claim 1, the claim limitations describing the predicted electric power and the target electric power are not definite because, while one of ordinary skill in the art would be able to calculate electric power based on applied current and provided voltage, the specification is silent on how much voltage is provided to the injector.  The voltage provided to the injector is required in order for the electric power to be calculated so that the limitation of claim 1, which reads “wherein the control current generation unit makes a comparison between a predicted electric power amount calculated based on the third drive current at the third time that the current prediction unit has predicted and a target electric power amount calculated based on a predetermined target drive current, in order to correct the control current” can be performed.  For the purposes of examination, it will be assumed that voltage applied to the fuel injector is constant and therefore, the drive current is proportional to the electric power.  Claim 7 is rejected for similar reasons.  Appropriate correction is required to convey the meaning intended by the inventor.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mukaihara et al. (PG Pub 2015/0144109).

Regarding claim 1, Mukaihara teaches a fuel injection control device (figure 4, element 200, among others) for controlling a fuel injector (figures 1 and 4, element 105), the fuel injection control device comprising:
a control current generation unit configured to generate a control current for controlling the fuel injector (paragraphs 41, 42, and 50, among others; figure 4, element 411);
a current acquisition unit configured to acquire a drive current at each predetermined time for the fuel injector that is controlled based on the control current (figure 4, element 408; paragraphs 42 and 51); and
a current prediction unit configured to, based on a first drive current at a first time and a second drive current at a second time later than the first time, each acquired by the current acquisition unit, predict a third drive current at a third time later than the second time (paragraphs 52-57; figure 8, elements 804b, 804, and 804a all peak at sequential times.  Using the broadest reasonable interpretation of the current prediction unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction unit.), 
wherein the control current generation unit makes a comparison between a predicted electric power amount calculated based on the third drive current at the third time that the current prediction unit has predicted and a target electric power amount calculated based on a predetermined target drive current, in order to correct the control current (figure 4, element 409; paragraphs 53-56. Using the broadest reasonable interpretation of the current generation unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation unit.).

Regarding claim 2, Mukaihara teaches the fuel injection control device according to claim 1, wherein the current prediction unit calculates an exceeding time at which the predicted electric power amount is to exceed the target electric power amount (paragraphs 52-57; figure 8, elements 804b, 804, and 804a all peak at sequential times.  Using the broadest reasonable interpretation of the current 
when the exceeding time is determined to be below a next predetermined time at which the drive current is acquired, the control current generation unit stops generating the control current (Using the broadest reasonable interpretation of the current generation unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation unit.).

Regarding claim 3, Mukaihara teaches the fuel injection control device according to claim 2, wherein the current prediction unit calculates the third drive current at the third time later than the second time by using linear extrapolation, based on at least the first drive current at the first time and the second drive current at the second time (paragraphs 52-57; figure 8, elements 804b, 804, and 804a all peak at sequential times.  Using the broadest reasonable interpretation of the current prediction unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction unit.).

Regarding claim 4, Mukaihara teaches the fuel injection control device according to claim 3, wherein the control current generation unit corrects at least any one of a magnitude and a length of the control current based on a difference between third drive current at the third time that the current prediction unit has predicted and current drive current acquired at a present predetermined time (Using the broadest reasonable interpretation of the current generation unit, the drive currents in figures 12 and 13 and the control procedure of figure 14 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation unit.).

Regarding claim 5, Mukaihara teaches the fuel injection control device according to claim 4, wherein when a change rate of the second drive current at the second time is equal to or greater than a 

Regarding claim 7, Mukaihara teaches a fuel injection control method (figure 14; paragraphs 88-89) for controlling a fuel injector (figures 1 and 4, element 105), the fuel injection control method comprising:
a control current generation step of generating a control current for controlling the fuel injector (paragraphs 41, 42, and 50, among others; figure 4, element 411);
a current acquisition step of acquiring a drive current at each predetermined time for the fuel injector that is controlled based on the control current (figure 4, element 408; paragraphs 42 and 51); and
a current prediction step of, based on a first drive current at a first time and a second drive current at a second time later than the first time, each acquired in the current acquisition step, predicting a third drive current at a third time later than the second time (paragraphs 52-57; figure 8, elements 804b, 804, and 804a all peak at sequential times.  Using the broadest reasonable interpretation of the current prediction step, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction step.), 
wherein the control current generation step makes a comparison between predicted electric power calculated based on the third drive current at the third time predicted in the current prediction step and target electric power calculated based on a predetermined target drive current, in order to correct the control current (figure 4, element 409; paragraphs 53-56. Using the broadest reasonable interpretation of the current generation step, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200,  would read on the generic computer that performs the functions of the current generation step.).

Regarding claim 8, Mukaihara teaches the fuel injection control method according to claim 7, wherein the current prediction step predicts the third drive current at the third time by using extrapolation, based on at least the first drive current at the first time and the second drive current at the second time (paragraphs 52-57; figure 8, elements 804b, 804, and 804a all peak linearly at sequential times.  Using the broadest reasonable interpretation of the current prediction step, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction step.).

Regarding claim 9, Mukaihara teaches the fuel injection control method according to claim 8, wherein the control current generation step corrects at least any one of a magnitude and a length of the control current based on a difference between third drive current at the third time predicted in the current prediction step and a current drive current acquired at a present predetermined time (Using the broadest reasonable interpretation of the current generation step, the drive currents in figures 12 and 13 and the control procedure of figure 14 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation step.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mukaihara et al. (PG Pub 2015/0144109).

Regarding claim 6, Mukaihara teaches the fuel injection control device according to claim 5, further comprising a drive current difference storage means configured to store drive currents acquired by 
wherein the control current generation unit calculates an inflection point of the drive current based on the drive currents at the plurality of previous times that the current storage unit has stored (Using the broadest reasonable interpretation of the current generation unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation unit.), and
the current prediction unit predicts the drive current based on the inflection point calculated by the control current generation unit (Using the broadest reasonable interpretation of the current prediction unit, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction unit.).

Mukaihara is silent as to the drive current difference storage means being a current storage unit, specifically RAM in the fuel injection control device.  

Nishida teaches a current storage unit, specifically RAM in the fuel injection control device (figure 1, element 112; column 8, lines 15-32).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the fuel injection control device of Mukaihara with a microprocessor including RAM as taught by Nishida, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the know elements of a control unit taught by Nishida, including RAM, to store drive currents, would be obvious to one of ordinary skill in the art since there are a finite number of data storage types that would be available to store the drive currents in a fuel injection control device.  

Regarding claim 10, Mukaihara teaches the fuel injection control method according to claim 9, further comprising a drive current difference storage step of storing drive currents acquired at a plurality of previous times in the current acquisition step (figure 4, element 406; paragraph 56; figure 9, S903), 
wherein the control current generation step calculates an inflection point of the drive current based on the drive currents at the plurality of previous times stored in the current storage step (Using the broadest reasonable interpretation of the current generation step, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current generation step.), and
the current prediction step predicts the drive current based on the inflection point calculated in the control current generation step (Using the broadest reasonable interpretation of the current prediction step, the drive currents in figure 8 and the control procedure of figure 9 performed on the fuel injection controller in figure 1, element 200, would read on the generic computer that performs the functions of the current prediction step.).

Mukaihara is silent as to the drive current difference storage step being a current storage step, specifically performed by RAM in the fuel injection control device.  

Nishida teaches a current storage step, specifically performed by RAM in the fuel injection control device (figure 1, element 112; column 8, lines 15-32).  

It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to use the fuel injector including the fuel injection control device of Mukaihara with a microprocessor including RAM as taught by Nishida, since doing so would be an example of applying a known technique to a known device ready for improvement to yield predictable results.  In this case, using the know elements of a control unit taught by Nishida, including RAM, to store drive currents, would be obvious to one of ordinary skill in the art since there are a finite number of data storage types that would be available to store the drive currents in a fuel injection control device.  

Conclusion
The prior art made of record on PTO-892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN E SCHARPF whose telephone number is (571)270-5304.  The examiner can normally be reached on Monday - Friday 7:30am-4:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Susan E Scharpf/Examiner, Art Unit 3747                                    


/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747